DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 10/6/2022.
Claims 1-3, 5, 7-11, 14 and 15 are amended
Claims 1-15 are pending in the current application.
Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. Applicant argued the rejection of claims 1-4 under 35 U.S.C. 102 failed to establish how each and every one of the claimed features was disclosed by Doty.  The applicant alleges the examiner merely appended a citation to the end of each paragraph of the claims with no reasoning or association with the claimed features.  The examiner notes that each claim element was identified by the appropriate reference numeral of Doty.  The applicant has not specifically indicated which claim element was not specifically disclosed.  Furthermore the applicant has amended claim 1.  The examiner has included a new rejection to address the new limitations added to claim 1 and dependent claims 2-4. and argues amended claims limitations. 
The applicant further argues the rejection of claims 5-15 under 35 U.S.C. 103 citing that the date of the NPL “Bass Pro Fender” is questionable and that the customer review relied on by the examiner to establish the date of sale could have been written on a device having an entirely different adjustment and attachment mechanism.  The examiner notes the “Bass Pro Fender” is only relied on to show a fender attached to a length adjustment device.  The examiner does not rely on “Bass Pro Fender” for any details of the adjusting mechanism or the loops for attaching to a boat (whether permanent loops or removably open loop).  While the examiner does not find the applicant’s argument regarding the date of sale compelling, the examiner has revised the rejection and replaced the NPL of “Bass Pro Fender” with Daniel, US 10349705 which clearly shows a length adjustment device attached to a boat fender (Fig. 5) by passing the device through a pass through aperture formed by the boat fender. 
The arguments regarding new limitations of “polymer coated” and “permanent loops” are addressed in the revised rejection under 35 U.S.C. 103 below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doty, US 6637077 in view of Daniel, US 10349705, in further view of Pursell, US 4733809.  Doty discloses an adjustable tether system that comprises:
a first strap 22 and second strap 24 movably connected together by a length adjustment
device 24 that adjusts the overall length of the adjustable tether system;
the first strap 22 has one first strap end  that supports a first attachment device (40 or 50, permanent loops made by folding over the strap end) and other first strap end that connects to the length adjustment device (Fig. 3); the second strap 20 has one second strap end that passes into and is movably held by the length adjustment device and other second strap end supports a second attachment device (26, 36 permanent loops made by folding over the strap end) that is different from the first permanent loop; wherein the first attachment device is configured to removably attach to a boat, the second attachment device is removably attached an object to be connected to the boat (See Fig. 1).
Doty does not explicitly disclose the length adjustment device is removably connected to a boat fender or is polymer coated to reduce the likelihood of damage to a vehicle.  
Daniel discloses a length adjusting device attached to a pass-through aperture in a boat fender. Pursell discloses a removable ski rack for a vehicle including a plastic length adjusting means 13, and clamps coated with a rubberized material or plastic to prevent marring the vehicle finish (Column 3, lines 42-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Doty by providing by attaching it to a pass-through aperture on a boat fender to suspend the fender at the desired height from the boat rail and by using a polymer coating on the length adjustment device to prevent marring the boat finish during installation and removal of the tether system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617